Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 1of6

Serroked yapoe a chess

weg dererery

 

 
Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 2 of 6

 

SYATE DEPARTMENT OF

 

 
Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 3 of 6

 

 

 

 

 

 

 

 
Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 4of6

 

a pooner Temple of America/Asiatic a
~ Nation of North America Adept Chamber -

Rewulations aad na cies mt seta tana is superseded Be she Pavate interean iad 42

a
Stays) and (0). See ale Tig geanura/ F Fez genitals
v fad ail

 

 
Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 5of6

Oot sh Science ‘Te ‘YY ple af Ameri 33 fAS atic : :
auon of North America Adept. Chanther . ox

Heaven) |

 

 

 

 

 

 
Case 20-40375-KKS Doc1-3 Filed 10/14/20 Page 6 of 6

RReU ci Ren oe Aa: SE a Seay EEE sf ere mate ten
Ketone 7
nee

Bees
ne e 5 SES
 . —

ATMS

gules

 
